Citation Nr: 0019093	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an increased (compensable) rating for 
residuals of a contusion in the lumbosacral region.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two separate rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In an August 1994 rating decision, 
the RO declined to grant a compensable rating for residuals 
of a contusion of the lumbosacral area.  In an August 1995 
rating decision, the RO denied service connection for 
degenerative disc disease of the lumbar spine.  The Board 
remanded these claims in November 1997, and following 
completion of the requested development, the case has been 
returned for further appellate review.

In light of the Board's decision below, the Board finds that 
the appellant's claim for an increased (compensable) rating 
for residuals of a contusion in the lumbosacral region is 
inextricably intertwined with his now service connected 
degenerative changes of the lumbosacral spine.  The claim is 
accordingly remanded to the RO for further development and 
adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed.

2.  The appellant's degenerative changes of the lumbosacral 
spine, manifested by degenerative disc disease, degenerative 
arthritis and degenerative spondylolisthesis of L4- L5, is an 
additional impairment resulting from his service connected 
contusion in the lumbosacral region.


CONCLUSION OF LAW

Lumbar spine disability, manifested by degenerative disc 
disease, degenerative arthritis and degenerative 
spondylolisthesis of L4- L5, is proximately due to service 
connected contusion in the lumbosacral region.  38 U.S.C.A. 
§§  1110, 1131 (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

Where the weight of the evidence supports a claim or is in 
relative equipoise (an approximate balance of positive and 
negative evidence regarding the merits of a material issue), 
the claimant is to prevail in either event.  It is only where 
the weight, or preponderance, of the evidence is against a 
claim that the claim can be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999); Gilbert v. Derwinski, 
1 Vet.App. 49 (1991).

The appellant claims that his degenerative changes of the 
lumbar spine stem from traumatic injuries incurred during 
service.  According to his testimony before the RO and his 
various statements of record, he initially injured his back 
following an inverted landing of his training plane.  In a 
hasty attempt to exit the cockpit of the plane, he fell 
directly onto his head and back.  He received informal 
medical care for symptomatology which including trouble with 
walking and standing, but the incident was not reported so 
that he could continue his pilot training.  He recalled that 
the plane crash occurred in early 1944 while stationed in 
Avon Park, Florida and that it took place several days prior 
to his transfer to basic flying training in Macon, Georgia.  
He further recalled that the plane crash had been documented 
as a "NOVA shooting" in his "A1 and 201" files.

The appellant next indicated that he was involved in a car 
accident in approximately September 1944.  He stated that he 
was riding in the trunk of a car when the car swerved and hit 
a telephone pole.  At the time of impact, his body was thrown 
against the hinge of the trunk along with a 200- pound sack 
of feed which had also been in the trunk.  Within a month or 
two of his discharge from service, he began treatment with 
Dr. Torbett for periodic flare- ups of back pain.  He was 
treated with various relaxants, to include Valium, and 
messages.  Over the years, his back disability progressively 
worsened.  He denied any post- service trauma to the back.

An affidavit submitted by [redacted], the daughter of 
Dr. Ralph Torbett, corroborates the appellant's claim of 
treatment for back problems following his discharge from 
service in 1946.  Mrs. [redacted] also indicated that her father's 
records had been destroyed following his death in 1957.

Service medical records are negative for complaint or 
treatment for a back injury stemming from a plane crash.  Of 
note, flight examinations, dated in April and November 1944, 
revealed "normal" clinical evaluations of the bones, 
joints, and muscles.  The appellant did receive inpatient 
treatment for a mild contusion of the lumbo- sacral area 
following a car accident on September 21, 1944.  At that 
time, x- ray examination of the lumbar spine was negative for 
definite evidence of bony injury or disease.  He was released 
as "recovered" the following day.  On his separation 
examination, dated in December 1945, he only reported a back 
injury from a car wreck in September 1944.  There was a 
notation of "no sequelae" and he was given a "normal" 
clinical evaluation of the bones, joints and muscles.

Service department records do not confirm the appellant's 
allegations that he was involved in a plane crash or "NOVA 
shooting."  However, these records do corroborate his 
contentions of primary flight school training at Avon Park 
until January 1944 and being transferred to basic and 
advanced flight training in Georgia immediately thereafter.  
He subsequently flew 21 combat missions in the South Pacific.

On an application for pension or compensation, dated in 
January 1946, the appellant only reported a history of 
treatment for a back injury in August 1944.  He was awarded 
service connection for residuals of contusions of the 
lumbosacral area by the RO in March 1946.  He first alleged 
his involvement in an in- service plane crash on his 
application for pension or compensation dated in January 
1994.

Medical records of file first show treatment for advanced 
degenerative disc disease, degenerative arthritis and 
degenerative spondylolisthesis of L4- L5 by Patrick J. Logue, 
M.D., in November 1985.  At that time, the appellant did not 
recall a history of any specific injury, but he later 
reported a history of a plane crash, an automobile accident, 
and "another injury when a 300 pound sack fell on him years 
ago."  In any event, Dr. Logue noted that the degenerative 
changes had been "longstanding."  In March 1995, Dr. Logue 
noted that the appellant's residual degenerative arthritis, 
degenerative disc disease and spondylolisthesis of L4- L5 
were related to injuries sustained in the claimed in- service 
plane crash in 1944.

In August 1998, the appellant underwent a VA spine 
examination accompanied by his clinical records and claims 
folder.  Upon meticulously reviewing the appellant's report 
of medical history and relevant clinical records, the VA 
examiner rendered a diagnosis of degenerative disc disease of 
the lumbar spine.  The examiner further opined that "it is 
certainly as likely as not that the etiology of the veteran's 
degenerative disc disease is due to his service connected 
back injuries."  In an addendum dated in June 1999, the 
examiner clarified his opinion by stating:

"It is believed that it is more likely than not 
that the veteran's degenerative disc disease of 
[the lumbosacral spine] is related to his service 
connected back injury.  History given to the 
examiner stated that veteran had back pain 
persistently after his injury in 1944 and this 
limited his movement and motion during that time.  
Due to his having persistent pain from the injury 
onward, it is more likely than not that his 
current arthritis is related to this injury that 
occurred in the service."

In this case, it is without question that the appellant 
currently manifests a disability of the lumbar spine 
manifested by degenerative disc disease, degenerative 
arthritis and degenerative spondylolisthesis of L4- L5.  The 
medical evidence clearly shows that such disability had been 
long- standing since beginning his treatment with Dr. Logue 
in 1985.  The appellant's testimony regarding treatment for 
chronic back pain since his discharge from service with Dr. 
Lorbett is both credible and corroborated in part by an 
affidavit from Dr. Lorbett's daughter.  It is also without 
question that the appellant incurred a mild contusion of the 
lumbosacral area during service for which he has been in 
receipt of an award of service connection since 1946.

In this case, the issue that appears to be in controversy is 
the causal relationship, or nexus, between the appellant's 
current degenerative changes of the lumbosacral spine and 
event(s) which occurred during active service.  Indisputably, 
he incurred a mild contusion of the lumbosacral area as a 
result of an in- service automobile accident.  With regard to 
the undocumented plane crash, he has presented testimony 
which is credible and, from a chronological perspective, is 
consistent with unit assignments documented in his service 
personnel records.

According to Dr. Logue, the appellant's degenerative changes 
of the lumbosacral spine are attributable to the claimed 
plane crash.  In a September 1998 opinion, a VA examiner, who 
had benefit of review of the claims folder, stated that "it 
is more likely than not" that the appellant's degenerative 
changes are related to his "back injuries" during service.  
In an addendum opinion, the VA examiner opined that it was 
"more likely than not" that the appellant's degenerative 
changes of the lumbosacral area were "related to his service 
connected back injury."  There are no countervailing medical 
opinions of record.  See Hanson v. Derwinski, 1 Vet.App. 512 
(1991) (an appellant is entitled to service connection where 
he submits supportable medical opinion of an etiological 
relationship that is unrebutted by other medical opinion of 
record).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to, or 
the result of, a service connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  The term "disability" as used in 
38 U.S.C.A. § 1110 and thus, as used in 38 C.F.R. § 3.310(a), 
refers to "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As stated above, a VA examiner has offered opinion that the 
appellant's degenerative changes of the lumbosacral spine are 
additional impairments resulting from his service connected 
contusion in the lumbosacral region.  38 C.F.R. § 3.310(a) 
(1999).  The VA examiner, as well as Dr. Logue, also appear 
to attribute the degenerative changes, in part, to the 
appellant's credible history of a plane crash injury.  See 
38 C.F.R. § 3.303(a) (1999) (service connection is warranted 
for disability stemming from an injury incurred during 
service).  With application of the benefit of the doubt rule, 
the Board finds that VA opinion establishes that the 
appellant's degenerative changes of the lumbosacral spine, 
manifested by degenerative disc disease, degenerative 
arthritis and degenerative spondylolisthesis of L4- L5, are 
additional impairments resulting from his service connected 
contusion in the lumbosacral region.  Accordingly, the claim 
for service connection for degenerative changes of the 
lumbosacral spine is granted on a secondary basis.


ORDER

Service connection for lumbar spine disability, manifested by 
degenerative disc disease, degenerative arthritis and 
degenerative spondylolisthesis of L4- L5, is granted.


REMAND

In light of the Board's decision above, the Board finds that 
the appellant's claim for an increased (compensable) rating 
for residuals of a contusion in the lumbosacral region is 
inextricably related to his now service connected 
degenerative changes of the lumbosacral spine.  It is the 
opinion of the Board that, in order to ensure due process, 
the RO should evaluate the appellant's increased rating claim 
in the first instance.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  In adjudicating the claim, the RO is requested to 
address the extent of his functional impairment related to 
his service connected back disability.  See Deluca v. Brown, 
8 Vet.App. 202 (1995).

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain current records of treatment, both private 
and VA, of the appellant's back disability.

2.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

3.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of an increased (compensable) rating for 
disability of the lumbar spine, to include the now 
service connected degenerative disc disease, 
degenerative arthritis and degenerative 
spondylolisthesis of L4- L5, with consideration 
given to any additional evidence obtained by the 
RO pursuant to this remand.  Consideration of 
extraschedular evaluations for the service 
connected back disability under 38 C.F.R. §§ 4.40 
and 4.45 is requested and, therefore, must be 
addressed on readjudication.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







